Citation Nr: 0903898	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-13 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the reduction of the disability evaluation from 30 
percent to 10 percent effective July 1, 2006 for a service-
connected right knee disorder, claimed as right knee internal 
derangement with chondromalacia, was proper.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1996 to March 
2001 and from April 2002 to April 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which reduced the veteran's rating for 
his right knee disorder from 30 to 10 percent, effective from 
July 1, 2006.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: To issue a statement of the case (SOC) 
and to refer the issue of entitlement to an increased initial 
rating for the veteran's service-connected right knee 
disorder to the AOJ.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).

Initially, the Board finds that, in addition to contesting 
the propriety of the rating reduction, the veteran raised a 
claim for an increased initial rating for his service-
connected right knee disorder.  The Board also finds that the 
veteran's claim for an initial increased rating for his right 
knee disorder is inextricably intertwined with the issue of 
whether the reduction of the disability evaluation from 30 
percent to 10 percent for his right knee disorder, and must 
be properly adjudicated by the RO before further appellate 
action can be taken on the this claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the issue 
of whether the reduction of the veteran's disability 
evaluation from 30 percent to 10 percent for his service-
connected right knee disorder was proper must be resolved 
prior to further appellate action on the issue of the 
veteran's initial rating.

In this regard, the Board finds that a brief discussion of 
the procedural history of the issue on appeal is necessary.  
As was noted above, an April 2006 rating decision reduced the 
veteran's rating for his right knee disorder from 30 to 10 
percent, effective from July 1, 2006.  The veteran submitted 
a notice of disagreement (NOD) with this decision in July 
2006.  In his NOD, the veteran expressed his disagreement 
with the reduction of his prior rating as well as the 
assigned 10 percent evaluation.  Subsequently, a November 
2006 SOC was issued.  However, the SOC only addressed the 
issue of an initial rating in excess of 10 percent; it did 
not address the propriety of the rating reduction, which the 
veteran clearly disagreed with in his NOD.

Thus, to date, no SOC has been filed with regard to the 
veteran's reduced rating claim.  The filing of an NOD places 
a claim in appellate status.  Therefore, the failure to issue 
an SOC in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2008); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of 
the remand is to give the RO an opportunity to cure this 
defect.  Therefore, the RO should review the April 2006 
rating decision and all pertinent evidence available at that 
time, then issue a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue the veteran a 
statement of the case addressing the issue 
of whether the reduction of the veteran's 
disability evaluation from 30 percent to 
10 percent for his service-connected right 
knee disorder was proper.  The statement 
of the case should include a discussion of 
all relevant evidence considered and 
citation to all pertinent law and 
regulations.  If the claim is not resolved 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued.  See AB v. Brown, 6 Vet. App. 
35 (1993).

2.  When the development requested has 
been completed, if necessary, the RO 
should adjudicate the veteran's claim for 
entitlement to an increased rating for his 
service-connected right knee disorder.  In 
so doing, the RO should request that the 
veteran provide any additional 
information, such as the names and 
addresses of any and all health care 
providers who have provided treatment for 
his service-connected right knee disorder, 
subsequent to February 2008.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




